Citation Nr: 9932544	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-43 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to an increased rating for postoperative knee 
replacement, left knee, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased original rating for 
postoperative hallux valgus, left foot, currently evaluated 
as 10 percent disabling.

4. Entitlement to a special monthly compensation by reason of 
the need for regular aid and attendance of another person.

5.  Entitlement to a special monthly compensation by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's home health aide. 


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant had several periods of active duty for training 
including from April 1980 to July 1980 and from July 11, 1981 
to July 25, 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1996 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein an increased rating for 
impairment of the left knee was denied and service connection 
for a left shoulder disability and a left foot disability 
were denied.  The appellant appeals these decisions.  

During the pendency of his appeal, his left knee disability 
evaluation was increased to 30 percent by means of a December 
1996 rating decision.  In this rating action, service 
connection for postoperative hallux valgus, left foot, was 
granted with a 10 percent disability rating assigned, and 
entitlement to special monthly compensation based on the need 
for aid and attendance or by reason of being housebound was 
denied.  The appellant perfected a timely appeal of these 
decisions.

The Board notes that at a VA examination in May 1998, the 
appellant indicated that his right knee has pain which he 
attributes to increased weight being put on it to compensate 
for his disabilities in his left lower extremity.  It is 
unclear as to whether he intends to pursue any claim for 
compensation for a right knee disability and the matter is 
referred to the RO for further development as appropriate.  


FINDINGS OF FACT

1.  The evidence does not show that there is a link or nexus 
between a current left shoulder disability and the 
appellant's period of active duty for training.  

2.  All evidence necessary for an equitable disposition of 
the appellant's claims for an increased rating for a left 
knee replacement and for hallux valgus of the left foot has 
been developed.

3. The appellant's residuals of a total left knee replacement 
are manifested by complaints of pain, laxity, limitation of 
flexion, and full extension without current objective 
evidence of joint deformity, effusion, lateral laxity, or 
swelling. 

4.  The appellant's hallux valgus, status postoperative 
resection, of the left foot is manifested by foot pain.

5. All evidence necessary for an equitable disposition of the 
appellant's claim for special monthly compensation by reason 
of the need for regular aid and attendance of another person 
and for a special monthly compensation by reason of being 
housebound has been developed.

6.   The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

7.  The evidence does not show that the appellant is not 
unable to feed or clothe himself, bedridden, or incapable of 
attending to the needs of nature without assistance.

8.  The appellant's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

9. The appellant's principal nonservice-connected 
disabilities are a left foot fracture and a left shoulder 
condition. 

10.  He has service connected disabilities of a left hip 
dislocation, rated as 30 percent disabling; a left total knee 
replacement, rated as 30 percent disabling; and hallux valgus 
of the left foot, rated as 10 percent disabling. 

11.  The appellant's combined disability rating is 60 
percent. 


CONCLUSIONS OF LAW

1.  A claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an increased rating for left knee 
replacement are not met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5055, 5256, 5261, 
5262 (1999).

3.  The criteria for an increased original rating for hallux 
valgus are not met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, § 4.71a Diagnostic Code 5280 (1999).

4.  The criteria for a special monthly compensation by reason 
of the appellant being in need of the regular aid and 
attendance of another person are not met.  38 U.S.C.A. 
§§  1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 
(1999).  

5. The criteria for a special monthly compensation by reason 
of the appellant being housebound are not met.  38 U.S.C.A. 
§§  1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Shoulder Disability

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the appellant needs 
to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The appellant contends that he has a left shoulder 
disability, which he attributes to his inactive duty for 
training.  With regard to this claim for service connection, 
the determinative issues presented are (1) whether the 
appellant had a left shoulder disability during service; (2) 
whether he currently has a left shoulder disability; and if 
so, (3) whether his current left shoulder disability is 
etiologically related to his service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service medical records indicate that the appellant was 
involved in an automobile accident during active duty for 
training in July 1981.  A Line of Duty Determination of May 
1983 found that this accident occurred in the line of duty 
with no misconduct on the part of the appellant.  There is 
nothing in the evidence to indicate that the accident should 
not be considered in the line of duty.  The appellant 
contends that he suffered a left shoulder disability when he 
was thrown from his vehicle in the July 1981 accident.  
Service and private medical records indicate that he 
dislocated his left hip and sustained a fracture to his left 
femur as well as contusions to the left abdominal and chest 
walls.  He was taken to the emergency room of Our Lady of the 
Lake Medical Center following the accident.  A July 1981 
medical record indicates that his only complaints were severe 
pain in his leg and pain in the left chest wall.  

A July 1981 Statement of Medical Examination and Duty Status 
indicates that the appellant sustained scalp lacerations and 
a skin abrasion to the scrotum in addition to his fractured 
left femur.  The service medical and personnel records do not 
show that the appellant sustained an injury to his left 
shoulder as a result of the accident.  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  However, the 
evidence does not show that any health care expert has 
related a current shoulder disability to the appellant's 
accident while on active duty for training. The Board notes 
that the appellant, while entirely competent to report his 
symptoms both current and past, has presented no clinical 
evidence or medical opinion that would establish a link 
between a current left shoulder disability and his accident 
while on active duty for training.  In the absence of 
evidence indicating that the appellant has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current left shoulder 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the granting of 
service-connection for a left shoulder disability as the 
evidence does not show that a left shoulder disability was 
incurred in service, nor does the evidence show that a 
current left shoulder disability is related to service. 
Accordingly, the appellant's claim fails, as it is not well 
grounded.
  
The Board also notes that the United States Court of Veterans 
Appeals (Court) has held that, when a claimant fails to 
submit a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his or her application, in circumstances in which 
the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  The 
Board also notes that its duty to assist the appellant in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The evidence in the claims folder does 
not indicate that additional evidence exists to support a 
nexus between a current left shoulder disability and an 
injury while on active duty for training.  The Board must 
also point out that the appellant is free to submit new and 
material evidence, and reopen his claim for service 
connection, at any time.

II.  Increased Rating for Left Knee Replacement

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased evaluation for his 
residuals of a left knee replacement have been properly 
developed.  There is no indication of any additional 
pertinent records that have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107 (1999).

By means of a July 1993 rating action, service connection was 
established for postoperative partial lateral meniscectomy, 
partial synovectomy, left knee with a 20 percent disability 
rating assigned.  Service medical records show that the 
appellant sustained a fracture of the left femur in an 
automobile accident in July 1980 while on active duty for 
training with the Louisiana National Guard. 

The appellant contends that his left knee disability is more 
severe than currently evaluated and that an increased rating 
is appropriate.  After a review of the appellant's claims 
folder, the Board finds that his contentions are not 
supported by the evidence.  Accordingly, an increased rating 
is not appropriate.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the appellant working or seeking work.  38 C.F.R. 
§ 4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Prosthetic replacement of a knee joint is assigned a 100 
percent evaluation for one year following implantation of the 
prosthesis.  Thereafter, with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation is assigned.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the knee is rated by analogy to diagnostic codes 5256, 5261, 
or 5262, with a minimum rating of 30 percent assigned.  38 
C.F.R. § 4.71a, Diagnostic code 5055.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). The evidence does not show that the appellant 
currently experiences chronic residuals of his left knee 
replacement surgery at a severity contemplated by a 60 
percent rating under Diagnostic Code 5055.

Following service, the appellant continued to experience pain 
due to his left knee disability and developed degenerative 
joint disease in the left knee secondary to the femoral 
deformity and malunion of the left leg.  In April 1992, he 
underwent arthroscopic surgery to repair a partial lateral 
meniscus tear and partial synovectomy debridement.  In 
February 1995, he underwent arthroscopic examination of the 
left knee because of instability.  Examination revealed mild 
degenerative joint disease of the left knee. 

At a hearing before a RO hearing officer in October 1996, the 
appellant indicated that the severity of his left knee 
disability had increased to the point that a total knee 
replacement was required.  He reported that his left knee was 
"totally gone."  He stated that could not walk much and 
that his knee was in constant pain.  He further reported that 
his left knee had a propensity to give out on him and that he 
needs the assistance of crutches.  Without crutches, he 
stated that he would probably fall down due to the pain.  The 
appellant's home health aide testified at the hearing that, 
because of the appellant's left knee, he had difficulty 
ambulating without assistance.  She stated that while doing 
range of motion therapy with the appellant, he would 
experience extreme pain.  She indicated that the greatest 
range of motion that she could get to without the appellant 
experiencing pain was 40 degrees.  She indicated that she has 
observed swelling in his left knee.  

The appellant had a total left knee replacement in November 
1996.  A discharge summary indicates that at the time of 
discharge he was independent with bed mobility and was to use 
a walker or crutches to walk 150 feet.  

A VA outpatient treatment record of April 1998 indicates that 
the appellant complained of increasing pain and intermittent 
swelling in his left knee since his knee replacement. He was 
ambulatory on arrival.  The treatment record does not 
indicate that he required assistance to ambulate.  While 
physical examination of the left knee showed mild crepitus, 
there was no effusion, no redness, and no increased warmth of 
the left knee.  

In May 1998, he appeared for a VA joints examination, his 
most recent VA examination for compensation purposes.  The 
appellant complained of pain and swelling since his knee 
replacement in 1996.  While he stated that his right knee 
aches due to putting so weight on it to spare the left knee 
from pain, physical examination appeared to show improvement 
since his left knee replacement.  Clinically, there was a 6-
inch anterior mid-patellar knee scar.  The evidence does not 
show that his scar is tender, painful, or ulcerated.  He 
displayed range of motion from 0 to 95 degrees.  While laxity 
of the left knee with a 30 mm anterior drawer sign that 
causes pain with no end point was noted, he displayed no real 
medial lateral ligamentous laxity.  A diagnosis of 
degenerative joint disease of the left knee, status post 
total knee arthroplasty, with instability was rendered.  

In July 1998, the appellant was a passenger in an automobile 
that was involved in a traffic accident.  A VA hospital 
progress note indicates that he complained of various pains 
including left knee pain.  However, the examination report 
indicates that there was no acute swelling or effusion of the 
knee.  

While there is evidence of pain and instability, the evidence 
does not indicate that that his level of pain rises to that 
of "severe" as contemplated by an increased rating.  The 
terms "mild," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6 
(1999).  A review of the evidence, as a whole, does not 
indicate that an increased rating is appropriate.  While he 
complains of pain, he displays range of motion from 0 to 95 
degrees after his knee replacement.  While there is 
instability manifested by a 30 mm drawer sign, the evidence 
does not show lateral laxity.  Similarly, the evidence does 
not show that he experiences severe weakness in his left 
knee.  VA outpatient treatment records indicate that he is 
ambulatory.  Based on the evidence above, the Board finds 
that the criteria for an increased rating under Diagnostic 
Code 5055 are not warranted.  38 C.F.R. §  4.71a (1999).

The Board notes that VA General Counsel has determined that a 
claimant who has arthritis and recurrent subluxation or 
lateral instability of the knee may be rated separately under 
the Schedule.  VAOPGCPREC 23-97 (July 1, 1997).  However, the 
evidence, as set forth above does not show that the appellant 
has recurrent subluxation or lateral instability as clinical 
examination revealed no medial lateral ligamentous laxity.  
Accordingly, a separate disability under Diagnostic Code 5257 
is not warranted.  

The appellant's disability may be rated under Diagnostic 
Codes 5256, 5261, or 5262.  Diagnostic Code 5256 provides 
various disability ratings for evidence of ankylosis at 
particular angles.  If ankylosis of a knee is extremely 
unfavorable, a 60 percent evaluation is assigned when flexion 
is at an angle of 45 degrees or more, a 50 percent evaluation 
is assigned when flexion is between 20 and 45 degrees, and a 
40 percent evaluation is assigned when flexion is between 10 
and 20 degrees. If ankylosis of a knee is at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees, a 30 percent evaluation is assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5256.  However, the evidence does not 
show that the appellant has ankylosis of the left knee.  On 
the contrary, he has range of motion between 0 and 95 degrees 
of the left knee.  Accordingly, an increased rating under 
Diagnostic Code 5256 is not appropriate.

Under Diagnostic Code 5261 a 40 percent evaluation is 
assigned when knee extension is limited to 30 degrees.  38 
C.F.R. § 4.71a (1999).  However, as he currently has 
extension to 0 degrees, an increased rated under Diagnostic 
Code 5261 is not warranted.  

An increased rating of 40 percent is available for impairment 
of the tibia and fibula manifested by nonunion, with loose 
motion requiring a brace under Diagnostic Code 5262.  When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  The 
evidence does not show that there is current malunion of the 
tibia and fibula.  Therefore, an increased rating under these 
criteria is not warranted.  

Because the evidence presented with regard to the appellant's 
right knee replacement shows that, while instability is 
noted, flexion is limited to no less than 95 degrees, that 
extension is full, that there is only mild crepitus, and that 
there is no ankylosis, or joint deformity, the Board finds 
that an evaluation greater than 30 percent is not warranted 
for the residuals of a total left knee arthroplasty under 
Diagnostic Codes 5055, 5256, 5261, or 5262.

The Court has held that assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 30 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  
The Board notes while the appellant complains of pain in his 
knee, he has range of motion from 0 to 95 degrees and 
objective examination revealed no effusion or swelling. 

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars which are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
that are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (1999).  The May 1998 VA 
examination report indicates that the appellant had a 6-inch 
long scar on his knee presumably from his left knee 
replacement surgery; however, the evidence does not show, nor 
does the appellant allege, that this scar is poorly nourished 
with ulceration or tender and painful on objective 
examination.  Accordingly, a compensable rating for the 
appellant's scar as a result of his left knee replacement 
surgery is not warranted.  

III. Increased Original Rating for Postoperative Hallux 
Valgus, Left Foot

Initially the Board finds that the appellant's claim for an 
increased rating for postoperative hallux valgus of the left 
foot is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  (See Proscelle v. Derwinksi, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.)  He has not 
alleged the existence of any records of probative value that 
may be obtained, and which are not already associated with 
his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection for hallux valgus, left foot, 
postoperative was granted by the RO in a December 1996 rating 
action effective February 23, 1995, the date of claim on 
appeal, as this disability worsened due to his service 
connected leg condition.  A 10 percent disability evaluation 
was assigned.  The appellant appealed this original rating 
contending that the severity of his disability is currently 
more severe than presently evaluated.  After a review of the 
evidence, the Board concludes that his contentions are not 
supported by the evidence and that his claim, accordingly, 
fails.  

As stated above, disability evaluations are determined by the 
application of diagnostic criteria found in the Schedule for 
Rating Disabilities.  Under Diagnostic Code 5280 a 10 percent 
evaluation is appropriate for unilateral hallux valgus, 
operated with resection of the metatarsal head.  There is no 
provision for a rating higher than 10 percent under 
Diagnostic Code 5280.

As Diagnostic Code 5280 does not provide for a rating greater 
than 10 percent, an increased rating for hallux valgus is not 
warranted.  38 C.F.R. § 4.71a (1999).  As set forth above, 
the Court has held that assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  

The Board notes that the record does not reflect any request 
by the appellant that the question of entitlement to an 
increased rating for a hallux valgus be referred to the RO 
for consideration by the appropriate VA officials as to 
whether an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

IV.  Entitlement to Special Monthly Compensation

Initially, the Board finds that the appellant's claims for 
entitlement to special monthly compensation by reason of the 
need for regular aid and attendance of another person and 
entitlement to special monthly compensation by reason of 
being housebound are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  He has not alleged that any 
records of probative value that may be obtained, and which 
have not been sought by VA or already associated with his 
claims folder, are available.  The Board accordingly finds 
that all relevant facts have been properly developed, and 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The appellant contends that he should be assigned special 
monthly compensation on the basis that he requires regular 
aid and attendance, or, in the alternative, that he is 
housebound.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that assignment of special monthly compensation based on the 
need for aid and attendance or that he is housebound is not 
appropriate.

The statute further provides that if a veteran, as the result 
of service-connected disability, is permanently bedridden or 
so helpless as to be in need of regular aid and attendance, 
he shall receive the provided level of compensation.  
38 U.S.C.A. § 1114(l) (West 1991).  The regulations provide 
that the special monthly compensation provided by 38 U.S.C. 
§ 1114(l) is payable for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  The criteria for determining that a veteran is 
so helpless as to be in need of regular aid and attendance 
are contained in § 3.352(a).  Where possible, determinations 
should be on the basis of permanently bedridden rather than 
for need of aid and attendance, except where 38 U.S.C. 
§ 1114(r) is involved, to avoid reduction during 
hospitalization where aid and attendance is provided in kind.  
38 C.F.R. § 3.350(b) (1997).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination, where "bedridden" is that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (1997).

At an October 1996 personal hearing before a RO hearing 
officer, the appellant and his home health aide testified 
that, due to his right knee disability, he was unable to get 
up and do things for himself and that he needed assistance 
with ambulation and going to the bathroom.  She also 
testified that he was unable to wash himself and could not 
prepare a meal for himself. 

The evidence shows that the appellant underwent a total left 
knee replacement in November 1996.  An April 1998 VA 
outpatient treatment report indicates that the appellant 
complained of pain and swelling in his left leg.  He also 
complained of intermittent arthralgia especially in his left 
hip, left foot and right knee.  However, while mild crepitus 
was noted, examination of his left knee revealed no clubbing, 
no cyanosis, no edema, no effusion, no redness, and no 
increased warmth.  The report did not indicate that he needed 
the aid or attendance of another individual subsequent to his 
knee replacement.  

A VA examination report of May 1998 indicates that the 
appellant had range of motion in his left knee from 0 to 95 
degrees after his knee replacement.    Diagnoses of 
degenerative joint disease of the left knee, status post 
total knee arthroplasty with instability; degenerative joint 
disease of the right knee stable to stress; and 
metatarsalgia, status post fusion of the first metatarsal 
joint and proximal interphalangeal joint fusion of the left 
second toe were rendered.  The examination report also 
indicates that his left leg was one-half inch shorter than 
the right.  However, the report did not indicate that the 
appellant needed the aid or attendance of another individual. 

VA treatment records from July 1998 indicate that he was a 
passenger in an automobile accident and experienced chest 
pain, fractured his left foot and lost a front tooth.  He 
also complained of low back pain.  He underwent surgery on 
his left foot due to a loose frank fracture and dislocation 
of the foot.  

A VA outpatient treatment record from August 1998 indicates 
that the appellant was seen for follow-up treatment on his 
left foot.  The treatment record indicates that his left foot 
was healing and that he was to return to have pins and 
sutures removed.  He was referred to a gastrointestinal 
specialist to rule out inflammatory bowel disease.  He denied 
diarrhea and constipation, abdominal pain and rectal 
bleeding.  An assessment of alcoholism was rendered. 

A September 1998 VA outpatient treatment record indicates 
that the appellant was doing well after his foot surgery.  He 
was told to avoid putting weight on his foot for 2 weeks and 
then limit the weight to toe touch weight bearing.  He was 
using a cane walker at that time.  A follow-up visit later 
that month indicates that he was using crutches, he 
complained of swelling midfoot and ankle.  

The Board must conclude, based on the evidence, that he is 
able to tend to his basic daily needs.  While the appellant 
and his home health care aide testified that the appellant 
requires regular aid and attendance in performing his daily 
activities, the Board notes that the medical evidence 
subsequent to his total left knee replacement does not show 
that he requires regular aid and attendance.  On the 
contrary, the evidence shows that he is able to ambulate and 
that his reliance on crutches stems from his recovery from 
foot surgery after an automobile accident.  

Likewise, the record does not show that the appellant 
currently resides in a nursing home or similar facility 
requiring constant care. While the Board recognizes that the 
appellant does in fact experience some degree of impairment, 
it cannot be controverted that the contemporaneous clinical 
records do not demonstrate impairment of such degree as to 
require regular aid and attendance, as such impairment is 
defined in 38 C.F.R. § 3.352(a) (1999).

Having determined that the evidence does not demonstrate that 
the appellant requires regular aid and attendance, it is now 
incumbent upon the Board to ascertain whether special monthly 
compensation may be assigned on the basis that he is 
housebound.  In circumstances in which the criteria for 
regular aid and attendance are not satisfied, special monthly 
compensation may be granted at the "housebound" rate if the 
appellant has a single permanent disability rated as 100 
percent disabling under VA's Schedule for Rating 
Disabilities, and has an additional single disability 
independently rated at 60 percent disabling under VA's 
Schedule for Rating Disabilities or is substantially confined 
as a direct result of his or her disabilities to his or her 
dwelling and the immediate premises, or if institutionalized 
to the ward or clinical area.  38 U.S.C.A. §§ 1502, 1521(e); 
38 C.F.R. § 3.351(d) (1999). 

As the threshold requirement for granting "housebound" 
compensation benefits requires a single disability rated 100 
percent, the Board will determine whether any of the 
appellant's disabilities would met the threshold requirement. 
He has three service connected disabilities: "post operative 
open repair and fracture of the left femoral shaft; enclosed 
post dislocation of left hip with one inch shortening of left 
leg" (left hip disability) rated as 30 percent disabling; 
left knee replacement rated as 30 percent disabling; and 
hallux valgus of the left foot, rated as 10 percent 
disabling.  His combined disability rating is 60 percent. As 
set forth above, the evidence does not indicate that a higher 
disability evaluation is appropriate for either the 
appellant's left knee disability or his hallux valgus of the 
left foot.  Hip and thigh disabilities ratings are found in 
the Schedule under Diagnostic Codes 5250 through 5255.  A 100 
percent evaluation is not assignable under these diagnostic 
criteria; therefore, a rating of 100 percent for his left hip 
disability is not possible.  Similarly, rating criteria for 
foot disabilities are found in Diagnostic Codes 5276 through 
5284.  Under these criteria, a schedular disability 
evaluation of 100 percent is not available.  Rating criteria 
for shoulder disabilities are found in Diagnostic Codes 5200 
through 5203.  Under these criteria, a schedular disability 
evaluation of 100 percent is not available.  38 C.F.R. 
§ 4.71a (1999).

Accordingly, even though the evidence indicates that that the 
appellant has difficulty in ambulation due to several 
orthopedic disabilities, the evidence does not show that the 
appellant has a single disability rated as 100 percent 
disabling. 

Based on the discussion above, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim for special monthly compensation based on the need for 
regular aid and attendance and for special monthly 
compensation based on housebound status.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).



ORDER

Service connection for a left shoulder disability is denied.  

An increased rating is denied for postoperative knee 
replacement, left knee.  

An increased rating for hallux valgus is denied. 

Special monthly compensation benefits by reason of the need 
for regular aid and attendance of another person are denied.  

Special monthly compensation benefits by reason of housebound 
status are denied.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 

